DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Status of Rejections
The rejection of claims 1-5 under 35 USC 103(a) over Wollny is withdrawn. 
All other previous rejections are maintained.

Claims 1-5 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ottaviani et al (US 2011/0259735 A1) in view of Vyas, Edlund, Iyer, and Kohler.

Claim 1: Ottaviani teaches a contact strip for establishing electric contact between adjacent electrolysis cells assembled together by contacting an outer wall of an electrolysis cell to an outer wall of an adjacent electrolysis cell (see e.g. abstract and #30 on Fig 3 off Ottaviani), the contact strip consisting of a titanium strip which has been coated with a layer of nickel (see e.g. [0011] of Ottaviani), and the contact strip being a long narrow piece, and wherein the contact strip is configured to establish electric contact between adjacent electrolysis cells by being fixed on the outer wall of an electrolysis cell and pressed against the outer wall of an adjacent electrolysis cell (see e.g. abstract and #30 on Fig 3 off Ottaviani). 

Ottaviani does not explicitly teach that the nickel coating contains 1 to 10 wt.-% vanadium by way of physical vapor deposition. Ottaviani teaches that cell is a chlor-alkali cell (see e.g. abstract of Ottaviani). Vyas teaches that titanium is susceptible to corrosion in an electrolyzer environment (see e.g. [0007] lines 1-11 of Vyas). Umicore teaches a nickel alloy of nickel and 7 wt% vanadium that creates a diffusion barrier to prevent interdiffusion between layers and maintains the electrical properties of pure nickel (see e.g. page 2 of Umicore). Edlund teaches that nickel vanadium alloys are corrosion resistant (see e.g. col 22, lines 49-61 of Edlund). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the strip of 

Iyer teaches that nickel containing 7 wt% of vanadium can be applied by way of physical vapor deposition (see e.g. [0033] of Iyer) and it would have been obvious to a person having ordinary skill in the art at the time of invention to use this method to apply the coating.  

Ottaviani does not explicitly teach that the contact strip comprises a single longitudinal groove in a central part of the contact strip obtained by mechanically removing the nickel layer and exposing the titanium surface of the contact strip, and two contact webs comprising the layer of nickel, each contact web formed on each side of the longitudinal groove. Kohler teaches a contact strip for establishing electrical contact between cells, as taught in Ottaviani (see e.g. [0002] of Kohler). Kohler teaches that machining the center part of the contact strip coating and titanium layer is a suitable way to form contact webs (see e.g. [0016] and Fig 1 of Kohler). The method of Kohler is “cheap but also extremely efficient method which permits the manufacture of such contact strips at a high electrical efficiency” (see e.g. [0005] of Kohler). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the strip of 

Claim 2: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler teaches that the layer of nickel contains 7 wt.-% vanadium (see e.g. page 2 of Umicore). 

Claim 3: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 0.5 to approximately 10 µm. Vyas teaches that a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas) is a suitable thickness for a nickel layer deposited on a titanium contact. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani by adjusting the thickness of the nickel layer to get the desired conductivity for the contact (see e.g. [0011] of Ottaviani).

Claim 4: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 8 µm. Vyas teaches that layer of nickel-vanadium has a thickness of 

Claim 5: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 5 µm. Vyas teaches that layer of nickel-vanadium has a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani by adjusting the thickness of the nickel layer to get the desired conductivity for the contact (see e.g. [0011] of Ottaviani).

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered



On page(s) 10, the applicant argues that Vyas’s “contact strip” is a bipolar plate. This argument is not persuasive. The rejection of Ottaviani never claimed Vyas taught a contact strip. Rather, Vyas was cited to teach that titanium is susceptible to corrosion. 

On page(s) 10-11, the applicant argues that “there is no clear suggestion or motivation to pick specifically Ni-V over other equally corrosion resistant alloys”. This is not considered persuasive. First, Ottaviani already teaches a nickel layer. Second, Vyas teaches that titanium is susceptible to corrosion. Third, Umicore teaches nickel alloyed with vanadium creates a diffusion barrier and Edlund further teaches that nickel alloyed vanadium is corrosion resistant. Thus, the combination of teachings points to Ni-V being selected for use in Ottaviani specifically. Furthermore, KSR rationale E states it is obvious to choose ‘from a finite number of identified, predictable solutions, with a reasonable expectation of success’. Additonally, MPEP 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

On page(s) 11-12, the applicant argues that the combination of Iyer with Ottaviani would require a layer of copper “[w]hen Iyer is consider as a whole”. This is not considered 

On page(s) 12, the applicant argues that Ottaviani is not combinable with Kohler because there is nothing in Ottaviani to lead one to Kohler and Kohler discusses explosive cladding. This is not considered persuasive. First, KSR rationale G states that “[s]ome teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” is a suitable rationale for combining art. There is no requirement that a primary reference must provide the motivation to combine. Furthermore, the invention of Kohler is addressing issues with explosion-bonding (see e.g. [0004] of Kohler) and it is not clear why the applicant is bringing this argument up. Kohler was used to teach a method of forming contact webs. Neither Ottaviani nor Kohler teaches explosion-bonding as a required method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795